Case: 1:19-cv-01007-SJD-SKB Doc #: 33 Filed: 02/11/21 Page: 1 of 1 PAGEID #: 196

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jermeal White,
Plaintiff(s),
Case Number: 1:19cv1007
VS.
Judge Susan J. Dlott
Warden Ron Erdos,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States Magistrate
Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the
pleadings and filed with this Court on December 28, 2020 a Report and Recommendation (Doc.
30). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 31) and
defendants filed a reply (Doc. 32).

The Court has reviewed the comprehensive findings of the Magistrate Judge and considered
de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that such Recommendation should be adopted.

Accordingly, it is ORDERED that defendant’s motion to dismiss (Doc. 18) is GRANTED.
All claims against Defendant Cynthia Davis are DISMISSED.

IT IS SO ORDERED.

 

United States District Gourt
